Citation Nr: 1138293	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  08-13 037A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial compensable disability evaluation for hemorrhoids.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Becker, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from February 2003 to August 2003.  Before and after this period, he served in the United States Navy Reserve.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction subsequently was transferred back to the Veteran's home RO in Montgomery, Alabama.

After initiating his appeal, the Veteran requested a Decision Review Officer (DRO) hearing.  Such a hearing was scheduled for mid February 2011.  It was not held, however, as the Veteran's representative submitted a statement early in February 2011 indicating that the Veteran desired to withdraw his hearing request.  Adjudication therefore can proceed without a DRO hearing.


FINDING OF FACT

The weight of the evidence of record shows that the Veteran's hemorrhoids most often manifest frequent recurrences of redundant thrombotic tissue.


CONCLUSION OF LAW

The criteria for an initial compensable disability evaluation of 10 percent, but no higher, for hemorrhoids have been met.  38 U.S.C.A. § 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.114, Diagnostic Code 7336 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate her claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the appellant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the appellant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran's claim initially was one of entitlement to service connection.  He was notified by letter dated in July 2006 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was informed of how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

Service connection was granted and an initial disability evaluation and effective date were assigned for hemorrhoids in the RO's November 2006 rating decision.

Via letter dated in February 2007, the Veteran was informed of the criteria for establishing a higher evaluation and the evidence required in this regard.  He additionally was reinformed of his and VA's respective duties for obtaining evidence as well as how VA generally determines disability ratings, which was noted to include consideration of the impact on employment, and effective dates.  

Neither the Veteran nor his representative has alleged prejudice with respect to notice.  None is found by the Board.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Indeed, the above shows that VA's duty to notify has been more than satisfied.  The July 2006 letter predated the initial adjudication by the RO, who in this case is the AOJ, in November 2006.  All notice elements were addressed by this letter.  Nothing more was required.  It follows that the February 2007 letter went above and beyond what was required.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records, VA treatment records, and identified private treatment records.  As such, the duty to assist with respect to records has been satisfied.

The Veteran was afforded a VA medical examination in March 2011.  His claims file was reviewed by the examiner.  He additionally was interviewed regarding his medical history and current symptomatology.  The examiner then conducted a thorough physical assessment and relevant diagnostic testing.  Next, the examiner opined as to the severity of the Veteran's disability.  The examiner finally documented all of the above actions in an examination report.  Accordingly, the Board finds that the examination is adequate for adjudication purposes in satisfaction of the duty to assist.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claims).

Significantly, neither the Veteran nor his representative has identified any development necessary for a fair adjudication of the claim that has not been undertaken.  The record also does not indicate any such development.  Therefore, the Board finds that VA's duty to assist has been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

III.  Higher Evaluation

The Veteran seeks a higher initial evaluation for his hemorrhoids.  He contends that this disability is more severe than contemplated by a noncompensable rating.

A.  Schedular

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  All of the evidence must be carefully considered with respect to weight and probative value.  38 C.F.R. § 4.6; see also Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997) (holding that the weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence").  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

Consideration must be given as to whether staged ratings are warranted when an appeal arises from an initially assigned disability rating, as is the case here.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which a disability exhibited symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of a distinctive rating for each of the time periods is for application.

The Board must account for evidence which it finds to be persuasive or unpersuasive and provide reasons for rejecting any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994), Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 49.  The Veteran therefore prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

Hemorrhoids are rated pursuant to Diagnostic Code 7336 of 38 C.F.R. § 4.114, which related to digestive system disabilities.  A noncompensable evaluation is warranted for internal or external hemorrhoids that are mild or moderate.  Internal or external hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences merit a 10 percent evaluation.  The maximum 20 percent rating requires internal or external hemorrhoids either with persistent bleeding and secondary anemia or with fissures.

Service treatment records show that the Veteran had several internal and external hemorrhoids which were painful in 2003.  They also show that some of these hemorrhoids did not bleed but that some were thrombosed.  Finally, they show that surgery was contemplated but not performed due to resolution with non-surgical treatment.

VA treatment records dated in 2006 reflect the following.  The Veteran reported very painful and irritating on and off hemorrhoidal bleeding for the previous 2 weeks in May 2006.  He inquired about surgery.  External hemorrhoids were found.  They also were found following flexible sigmoidoscopy performed in June 2006 to rule out a lesion of the colon after the Veteran reported a 1 year history of on and off rectal bleeding/blood in stool.  The post-operative diagnosis was external hemorrhoids.

Private treatment records dated in February 2007 document that the Veteran has hemorrhoids.

VA treatment records dated later in 2007 reveal the following.  At a surgical consultation in May 2007, the Veteran complained of pain with passing stool.  External hemorrhoids and a fissure in the posterior midline was found.  There was no blood with introduction of the examiner's finger.  Fissure in ano was diagnosed.  Continuance of non-surgical treatment was recommended.  The Veteran complained of hemorrhoidal pain in September 2007.

In his May 2008 substantive appeal (VA Form 9), the Veteran indicated that he has external hemorrhoids with chronic pain and persistent bleeding that constantly soils his underwear and pants.  He also indicated that "the doctor" determined they were thrombotic.  The Veteran further related that, as a result of his hemorrhoids, every aspect of his life is affected.  Specifically, he noted having trouble standing, sitting, lying down, interacting with family and friends, and performing his job as well as not having a productive sex life and being depressed and embarrassed.  

The Veteran underwent a VA medical examination in March 2011, as noted above.  He complained of daily bleeding, swelling, pain, and some itching as a result of his hemorrhoids.  He denied a history of anemia.  The Veteran stated that his hemorrhoid pain sometimes makes it difficult to walk, causes sleep problems, and prevents exercise/engagement in sports.  With respect to employment, he stated that he works full time as a driver and has to carry a donut cushion in order to make sitting more comfortable.  He additionally stated that he has lost 11 days from work during the previous year due to his hemorrhoid flare-ups.  Upon physical assessment, there was a small less than 1 centimeter swelling over the Veteran's anus.  There was no blood or discharge as well as no pain with introduction of the examiner's finger.  Laboratory testing showed no anemia.  The examiner characterized the Veteran's hemorrhoids as mild.


Based on the above, the Board finds that an initial compensable disability evaluation of 10 percent is warranted under 38 C.F.R. § 4.114, Diagnostic Code 7336.  An initial noncompensable rating, an initial 10 percent rating, and an initial 20 percent rating all are potentially applicable in this case because, as generally is the case, the severity of the hemorrhoids at issue have not been static but rather have fluctuated.  Yet the criteria for a disability evaluation of 10 percent are more nearly approximated than the criteria for a noncompensable or 20 percent evaluation.

One instance in which the Veteran's hemorrhoids were mild or moderate, the criteria for a noncompensable rating, is of record.  The VA examiner who conducted the medical examination in March 2011 characterized them as mild.  

One instance in which the Veteran's hemorrhoids manifest with fissures, a criteria for a rating of 20 percent, also is of record.  In particular, external hemorrhoids and a fissure in the posterior midline diagnosed as fissure in ano were found in May 2007.  Yet no mention of a fissure was made before this date or subsequent thereto.  The other criteria for a 20 percent evaluation are not met.  Repeated complaints or reports of bleeding have been lodged by the Veteran.  The Board finds him competent and credible in this regard, as discussed below.  However, there is no indication of secondary anemia.  The Veteran indeed denied a history of anemia and was not found to be anemic at the March 2011 VA examination.

In contrast to the single instances showing satisfaction of the criteria for a noncompensable disability evaluation and a 20 percent disability evaluation, the evidence is rife with findings conveying that some of the criteria for a rating of 10 percent have been met.  Frequent recurrence of redundant tissue is established by the fact that hemorrhoids have been documented on numerous occasions.  Thrombotic hemorrhoids have not been noted specifically post-service, despite the Veteran's contention that "the doctor" determined he had such hemorrhoids.  Nevertheless, indications exist that they have been present.  A thrombotic hemorrhoid is "one containing clotted blood."  See Dorland's Illustrated Medical Dictionary 854 (31st ed. 2007).  The Veteran is competent in repeatedly complaining of or reporting bleeding because this symptom is within his personal experience.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Barr, 21 Vet. App. at 303.  He also is credible in this regard for two reasons.  First, he has an in-service history of thrombosed hemorrhoids.  Second, there appears to be no reason to doubt him.  See Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that credibility generally can be evaluated by a showing of interest, bias, or inconsistent statements).  

Acknowledgement is given to the fact that the rest of the criteria for a 10 percent rating have not been satisfied.  The Veteran's hemorrhoids never were described as large or excessive.  They are not irreducible.  An in-service history of them resolving exists.  Surgery therefore was not performed and non-surgical treatment was utilized during service.  Non-surgical treatment as opposed to surgery also was recommended to be continued post-service.  

As such, approximately half of the criteria for a disability evaluation of 10 percent have been met and approximately half have not been met.  The Veteran is afforded the benefit of the doubt with respect to a 10 percent rating due to this state of relative equipoise.

The Board finally finds that consideration of any other Diagnostic Code under 38 C.F.R. § 4.114 is unnecessary.  The evidence reveals that the only digestive system problem experienced by the Veteran is hemorrhoids.

In sum, the evidence of record reflects only one occasion each confirming the criteria for an initial noncompensable evaluation and a criteria for an initial evaluation of 20 percent but consistently verifies half of the criteria for an initial 10 percent evaluation.  Application of the benefit of the doubt rule therefore supports, at most, an initial disability rating of 10 percent for hemorrhoids.  Staged ratings are not appropriate because there is no time period for which this finding does not hold.


B.  Extraschedular

The above determination granting the Veteran an initial compensable evaluation of 10 percent for his hemorrhoids is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

Neither the Veteran nor his representative has raised the issue of entitlement to an extraschedular rating for his hemorrhoids.  There further has been no showing from the record that the Veteran's hemorrhoids disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which collectively reveal his level of disability, are addressed by these criteria.  Evaluation was based on them and associated statutes, regulations, and caselaw.  A higher rating is provided for by the criteria, but, as explained above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran has not manifested an exceptional hemorrhoids disability picture.  Discussion of whether he exhibited or exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is unnecessary.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable disability evaluation to 10 percent for hemorrhoids is granted, subject to the law and regulations governing payment of monetary benefits.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


